TYSON, C. J.
There are two reasons why the judgment appealed from must be reversed:
The first is: It is shown by the record that the judgment is against a non-resident, without appearance or plea by defendant, and it is not shown that proof was made to the court of facts requisite to constitute notice by publication, as required by section 531, Code 1896.— Diston v. Hood, 83 Ala. 331, 3 South. 746; Trammell v. Guy, 151 Ala. 311, 44 South. 37; Southern Timber & Investment Co. v. Frank Poe, 153 Ala. 595, 45 South. 205.
The second is: The judgment is in personam, instead of in rem. When the service is not personal, attachment proceedings being in rem, no valid personal judgment can he rendered. — De Arman v. Massey, 151 Ala. 659, 44 South. 688.
Reversed and remanded.
Haralson, Simpson, and Denson, JJ., concur.